Citation Nr: 1123953	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	Annette Rutkowski, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1976 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied service connection for liver disease. 

In May 2008, the Board remanded this claim for further development.  It now returns for appellate review. 


FINDING OF FACT

A liver disorder has not been diagnosed during the pendency of this claim, and the evidence of record does not show that a liver disorder manifested during active military service or is otherwise related to service. 


CONCLUSION OF LAW

A liver disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a January 2004 letter informed the Veteran of the first three elements of service connection and provided notice of the Veteran's and VA's respective responsibilities for obtaining evidence in support of his claim.  An April 2006 letter provided notice of all five elements of service connection and all other notice required under the VCAA.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, the delay was not prejudicial to him as the Veteran had an opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and a supplemental statement of the case issued in September 2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Indeed, the Veteran indicated in an April 2006 response to this letter that he had no additional information or evidence to submit.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have also been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.   Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's May 2008 remand directive, the RO provided the Veteran with an appropriate examination in August 2008.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and the Veteran's medical history and conducted a thorough examination of the Veteran, to include doing laboratory work and obtaining a CT scan of the Veteran's abdomen and pelvis to determine if there were any liver abnormalities.  No abnormalities were found in this examination.  Although the examiner noted a diagnosis of a "liver condition" in the August 2008 examination report, this was not based on any objective findings but rather simply on the fact that the Veteran had presented with a claimed liver disorder.  Indeed, at the RO's request that the examiner clarify whether or not the Veteran was found to have a liver condition or disorder, the examiner stated in a March 2009 addendum to the examination report that a liver condition was not found.  Thus, when the August 2008 examination report and March 2009 addendum to it are read together, it is clear that the examiner did not find a present liver disorder on examination despite initially noting that the Veteran had a "liver condition" in the August 2008 VA examination report.  As the examiner did not find that the Veteran had a liver condition, there was no need to render an opinion as to whether a liver disorder was related to service.  In this regard, the Board had instructed in its May 2008 remand directive that such an opinion was to be given for any currently diagnosed disorder.  Because a disorder was not diagnosed, an opinion was not required to comply with the Board's remand directive, which was explicitly conditioned on the finding of a liver disorder.  As will be discussed below, a disability of the liver has not been diagnosed during the pendency of this claim.  Accordingly, the Board finds that the August 2008 examination report, together with the March 2009 addendum, is sufficient.  See id.  By the same token, the Board finds that there was at least substantial compliance with its May 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran claims entitlement to service connection for a liver disorder, which he argues was caused by exposure to chemicals during active service.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran contends that he has a liver disorder resulting from exposure to chemicals during active service.  In a March 2004 statement, the Veteran argued that his high liver enzyme readings are possibly the result of in-service chemical exposure.  Specifically, he claims he was exposed to chemicals while stationed at a classified location in Nevada from 1986 to 1988 and at Holloman Air Force Base (AFB) in New Mexico from 1992 to 1995.  The Veteran states that he worked on the F-117 Stealth Fighter and used NAPTHA, acetone and many other unidentified substances.

Service personnel records indicate that the Veteran was assigned to a classified location from March 1984 to February 1988 and to Holloman AFB from January 1992 to January 1995.  The records also show that his duties included, among other things, installation, inspection, maintenance, repair, modification and troubleshooting of the integrated avionics system.  The records also confirm that he worked on the F-117 Stealth Fighter at Holloman AFB.

The Board finds that there is no competent evidence showing that the Veteran has been diagnosed with a current disability of the liver during the pendency of this claim.  In this regard, prior to the December 2003 date of this claim, a February 2002 private treatment record reflects that the Veteran had an abnormal liver function test and a June 2002 private treatment record reflects a finding of elevated liver enzymes.  A July 2003 private treatment record reflects that a gallbladder ultrasound showed a fatty liver. 

After December 2003, when the Veteran submitted the present claim, there are no medical findings of a fatty liver or other liver disease.  In this regard, a February 2004 private treatment record reflects that the Veteran had "abnormal transaminases" and that "ALT [was] mildly elevated for at least the past . . . year."  It was noted that previous laboratory studies were negative for viral hepatitis and did not show other abnormalities.  No diagnosis was rendered apart from a finding of "elevated ALT."  The plan was to proceed with a CT scan of the liver to determine whether there was fatty liver infiltration.  It was noted that the "most likely etiology of elevated ALT [was] fatty liver disease," and that treatment for fatty liver disease emphasized control of "predisposing factors including hyperlipidemia and obesity."  

A February 2004 private treatment dated two days after the treatment record discussed in the preceding paragraph reflects that the Veteran's liver was found to be normal when imaged by a CT scan.  

A March 2004 private treatment record documenting a follow-up visit reflects that the most likely etiology of the Veteran's "mildly elevated transaminases appear[ed] to be related to fatty liver disease."  It was noted that a "[r]ecent CT scan however failed to identify fatty infiltration of [the] liver."  However, the treating provider further stated that a liver biopsy was considered the "gold standard" for diagnosing a fatty liver.  This record further reflects that the Veteran expressed concern regarding the potential exposure to toxic chemicals while serving in the military as a cause of liver disease.  The treating provider did not indicate that exposure to chemicals was a potential cause of the Veteran's elevated liver enzymes or possible fatty liver.  Rather, the provider suspected a fatty liver given the Veteran's dyslipidemia and obesity.  The treating provider concluded that because the transaminases were only mildly elevated and other synthetic liver function tests were stable, the Veteran would be treated for fatty liver for three months, and that if there was no improvement, a liver biopsy would be pursued.  The evidence of record does not show that the Veteran ever underwent a liver biopsy or that a definitive diagnosis of a fatty live was subsequently rendered.

VA treatment records dated between February 2003 and March 2004 reflect diagnoses of elevated liver enzymes, but are otherwise negative for findings or diagnoses pertaining to the liver.

The August 2008 VA examination report reflects that laboratory work and a CT scan of the Veteran's pelvis and abdomen did not reveal any objective liver abnormalities.  The CT scan showed that the Veteran's liver was normal in size and contour.  As discussed above, although the examiner noted that the Veteran had a "liver condition" in the August 2008 examination report, this was not a diagnosis based on any objective clinical findings but rather was simply based on the fact that the Veteran was claiming a liver condition.  The RO requested the examiner to clarify whether a liver condition had been found and, if so, to render a specific diagnosis.  In response to this request, the examiner stated in a March 2009 addendum that the Veteran did not have a liver condition.  Thus, the August 2008 VA examination report and the March 2009 addendum clearly show that the examiner did not find a liver condition or disorder on examination.   

In carefully reviewing the evidence of record, the Board finds that a current disability of the liver has not been established during the pendency of this claim.  In this regard, the Veteran's elevated liver enzymes are laboratory test results and do not constitute a disability subject to service connection.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities indicates that laboratory test results are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").  Although a February 2002 ultrasound showed a fatty liver prior to the submission of this claim in December 2003, a fatty liver has not been diagnosed since that time and indeed CT scans of the Veteran's liver performed in February 2008 and August 2008 have showed that it is normal.  

The Board acknowledges that the Veteran's treating provider has suspected a fatty liver and indicated that a biopsy of the liver is the best way of determining the presence of this disability.  However, the Veteran has not undergone such a biopsy, and thus whether the Veteran has a fatty liver is essentially speculative.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Indeed, an actual diagnosis of fatty liver during the pendency of this claim is not of record.  

The Veteran himself, as a layperson, does not have the medical training or expertise to render a competent diagnosis of a liver disorder, as this is a determination that is medically complex given the fact that it is based on diagnostic testing and imaging.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, the Board finds that a current disability has not been established. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a currently diagnosed disability, service connection cannot be granted.  See Shedden, 381 F.3d at 1166-67.

The Board also finds that even if the Veteran was diagnosed with a fatty liver, there is no indication that it may be related to service.  In this regard, the Veteran's service treatment records and examination reports are negative for treatment, diagnoses, complaints or findings pertaining to the liver or indicative of a liver disorder. 

The Veteran's private treatment records reflect that a liver abnormality was not found until 2002.  See February 2002 and February 2004 private treatment records from Dr. Mauller's office.  This long period of time of about seven years between the Veteran's separation from service and the onset of a liver disorder weighs against a relationship to service absent competent evidence showing a continuity of symptomatology or otherwise suggesting a link to service.  See 38 C.F.R. § 3.303.  

Further weighing against the Veteran's claim is the fact that, according to the March 2004 private treatment record, the Veteran's possible diagnosis of fatty liver disease was associated with hyperlipidemia and obesity, neither of which has been service connected.  This record thus suggests that the causes of the Veteran's fatty liver disease are not related to service. 

The Board acknowledges the Veteran's contention that his claimed fatty liver disease was caused by exposure to chemicals in service.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson, 581 F.3d at 1316, Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469- 71.  However, as a lay person, the Veteran does not have the medical training or expertise to make a competent determination as to whether exposure to certain chemicals in service caused a liver disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such a determination is medically complex and thus must be made by one who is qualified through appropriate training or expertise to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. 3.159(a)(1); Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration); Espiritu, 2 Vet. App. at 494-95.  In this regard, competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno v, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  By contrast, the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Id.  Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 470.  Thus, the Veteran's lay opinion that he has a liver disorder caused by exposure to chemicals in service is not competent and thus by itself does not support his claim.  See Layno, 6 Vet. App. at 470-71.  It is outweighed by the March 2004 private examination report which shows that in the opinion of a medical professional, if the Veteran had fatty liver disease, it was associated with hyperlipidemia and obesity.  The medical opinion of a medical professional carries more weight than the medical opinion of a lay person.   

The Board also notes that the Veteran submitted a material safety data sheet (MSDS) for a silicone primer which reflects that chronic exposure to its chemical ingredients can cause liver damage.  

Assuming for the purposes of this decision only, and without deciding, that the Veteran was exposed during service to the silicone primer described in the MSDS, the Board finds that the MSDS is essentially akin to a medical article or treatise.  The Court has held that a medical article or treatise can provide important support for a claim if it is combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical article or treatise evidence, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay medical opinion.  Id.  Here, the Veteran has not provided any opinion of a medical professional to accompany the MSDS.  Moreover, the MSDS by itself is not specific enough to enable the Board to determine whether in this particular case it is at least as likely as not that the Veteran has a liver disorder caused by expose to the silicone primer.  See id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this regard, the Board notes that the MSDS merely raises the possibility that liver damage can be caused by exposure to some of the chemical ingredients in the silicone primer.  It does not specify that a fatty liver is one of the types of liver damage so caused or provide enough information to determine the degree of likelihood that the Veteran's elevated liver enzymes or possible fatty liver disease were in fact caused by exposure to the chemical ingredients of this primer.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert, 5 Vet. App. at 33.  Thus, the MSDS has little probative value and is not sufficient to show a relationship between the Veteran's possible liver disorder and his alleged exposure to the silicone primer described by the MSDS. 

The Board also notes that, as discussed above, the March 2004 private treatment record attributed the potential diagnosis of fatty liver disease to the Veteran's hyperlipidemia and obesity rather than to exposure to chemicals.  This record further weighs against a relationship between exposure to chemicals in service and the later development of fatty liver disease as it is authored by a medical professional and, as opposed to the MSDS, is specific to the Veteran. 

There is no other evidence of record suggesting a possible relationship between fatty liver disease and the Veteran's period of service, to include any chemical exposure. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a liver disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a liver disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


